Exhibit 99.1 Press Release Contacts: Jay BullockMatt Coyle Chief Financial OfficerVP, Investor Relations ARGO GROUP ANNOUNCES 2 HAMILTON, Bermuda (May 7, 2012) – Argo Group International Holdings, Ltd. (NasdaqGS: AGII), an international underwriter of specialty insurance and reinsurance products, today announced financial results for the three months ended March 31, 2012. Argo Group Chief Executive Officer Mark E. Watson III said, “Our results this quarter show that last year’s actions and strategic initiatives are beginning to bear fruit. I am confident that, as this year progresses, we will see further evidence of action being translated into results.” HIGHLIGHTS FOR THE FIRST QUARTER ENDED MARCH 31, 2012: ·Gross written premiums were $396.3 million, an increase of $48.5 million over the first quarter of 2011. ·Pre-tax income was $28.1 million compared to a pre-tax loss of $96.7 million in the first quarter of 2011. ·Pre-tax operating income1 was $17.9 million compared to a pre-tax operating loss1 of $89.4 million in the first quarter of 2011. ·Net income was $19.6 million or $0.74 per diluted share compared to a net loss of $94.1 million or $3.42 per diluted share in the first quarter of 2011. ·Net operating income1 per diluted share was $0.54 compared to a net operating loss1 per diluted share of $2.92 in the first quarter of 2011. ·Estimated pre-tax catastrophe losses, net of reinsurance and estimated reinstatement premiums, were $4.0 million compared to $113.1 million in the first quarter of 2011. ·Book value per share (BVPS) was $57.91 at March 31, 2012, an increase of 4.2% from $55.60 at Dec. 31, 2011. The book value amounts reflect the effect of the company's adoption of new guidance related to accounting for costs associated with acquiring or renewing insurance contracts. This guidance was retrospectively applied to prior periods. 1 – Results are before net realized investment gains and foreign currency exchange losses. - more - Argo House T 110 Pitts Bay Road
